Case 1:20-cv-01127-RPK-RLM Document 16 Filed 04/29/20 Page 1 of 4 PageID #: 41
                         28 Liberty Street, 30th Floor • New York, NY 10005

                         Telephone: (212) 300-0375 • Facsimile: (212) 481-1333 • www.fslawfirm.com


                                                                        April 29, 2020

VIA ECF
The Honorable Rachel P. Kovner, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Rodrigue v. Lowe’s Home Centers, LLC et al., No. 20 Civ. 1127 (RPK)(RLM)

Dear Judge Kovner:

        We represent Plaintiff and a putative class of hourly employees who worked for Lowe’s
Home Centers, LLC and Lowe’s Companies, Inc. (collectively “Lowe’s” or “Defendants”). We
write in response to Defendants’ April 22, 2020 letter advocating for Plaintiff’s claims to be
dismissed. (ECF Doc No. 15) For the reasons set out below, Defendants’ motion should be denied.

        First, with respect to Count I, there is a private right of action with respect to violations of
New York Labor Law (“NYLL”) § 191(1)(a). Defendants’ letter curiously does not address the
decision of New York’s First Department in Vega v. CM & Assoc. Const. Mgmt., LLC, which
found that there is a private right of action to remedy violations of this statute. 175 A.D. 3d 1144
(1st Dept. 2019). In Vega, the court reasoned that untimely payment of wages constitutes an
underpayment of wages, which affords Plaintiff a private right of action under NYLL § 198. Id. at
1145. Furthermore, the Vega court explained that even if there was no right of action under NYLL
§ 198, that § 191 also provides a private right of action: “allowing [plaintiff] to bring suit would
promote the legislative purpose of § 191, which is to protect workers who are generally ‘dependent
upon their wages for sustenance.” Id. at 1146 (quoting People v. Vetri, 309 N.Y. 401, 405 (1955)).

        Vega is the only New York appellate court to directly rule on this issue. Accordingly, this
Court should follow the Vega decision, unless it determines there is persuasive evidence that the
New York Court of Appeals would find otherwise. See DiBella v. Hopkins, 403 F.3d 102, 112 (2d
Cir. 2005) (“rulings from [state intermediate appellate courts] are a basis for ‘ascertaining state
law which is not to be disregarded by a federal court unless it is convinced by other persuasive
data that the highest court of the state would decide otherwise’) (quoting West v. Am. Tel. & Tel.
Co., 311 U.S. 223, 237 (1940). Defendants’ cited authorities do not clear this high bar.
Furthermore, there is substantial case law which backs up the Vega decision.

        Following Vega, the federal and state courts in New York have found that a private right
of action exists for violations of NYLL § 191. See e.g. Sarit v. Westside Tomato, Inc., No. 18 Civ.
11524 (RA), 2020 WL 1891983, at *4 (S.D.N.Y. Apr. 16, 2020) (denying defendants motion to
dismiss NYLL § 191 claims); Duverny v. Hercules Medical P.C., No. 18 Civ. 7652 (DLC), 2020
WL 1033048, at *6 (S.D.N.Y. Mar. 3, 2020) (denying defendant’s motion for summary judgement
as to plaintiff’s NYLL § 191 claims); (Scott v. Whole Foods Market Group, Inc., No. 18 Civ. 86
(SJF)(AKT) (E.D.N.Y. Feb. 5, 2020) (affirming the courts’ prior ruling to deny defendant’s motion
to dismiss § 191 claims, and describing Vega as the “lone decision from an intermediate court
Case 1:20-cv-01127-RPK-RLM Document 16 Filed 04/29/20 Page 2 of 4 PageID #: 42
Fitapelli & Schaffer, LLP
April 29, 2020
Page 2 of 4

[that] is factually analogous”); see also Rojas v Hi-Tech Metals, Inc., No. 702847/2019, 2019 WL
4570161, at *3 (N.Y. Sup. Ct. Sept. 11, 2019) (denying defendant’s motion to dismiss NYLL §
191 claims, and reasoning that affording a private right of action is consistent with the holding of
the Court of Appeals in Seymore Gottlieb v. Kenneth D. Laub & Company, Inc. (citing 82 N.Y. 2d
457 (1993)).

        Furthermore, courts in this circuit routinely found that NYLL §191 afforded a private right
of action for plaintiffs to recover under before the Vega decision. See e.g. Scott v. Whole Foods
Market Group, Inc., No. 18 Civ. 86 (SJF)(AKT), 2019 WL 1559424 (S.D.N.Y. Apr. 9, 2019)
(denying defendant’s motion to dismiss § 191 claims); Lopez-Serrano v. Rockmore, 132 F. Supp.
3d 390, 404 (E.D.N.Y. 2015) (denying defendant’s motion to dismiss NYLL § 191 claims); Wang
Kwong Ho v. Target Construction of NY Corp., No. 08 Civ. 4750 (KAM)(RER), 2011 WL
1131510, at *14 (E.D.N.Y. Mar. 28, 2011) (awarding damages under NYLL § 191); Cuzco v.
Orion Builders, Inc., No. 06 Civ. 2789 (KMW)(THK), 2010 WL 2143662, at *4 (S.D.N.Y. 2010)
(granting plaintiffs summary judgment for their NYLL § 191 claims). Accordingly, it is clear that
a private right of action does exist to recover damages for an employer’s violation of NYLL § 191.

        Defendants cite to district court cases whose briefings predate Vega to suggest that there
“may” not be a private right of action for Plaintiff’s claim. A close reading of these cases reveal
that the courts who ruled on them did not have clear guidance on NYLL § 191. For example, the
court in Arciello v. County of Nassau could only state that NYLL § 191“may” not contain a private
right of action, and further explained there was no mandatory authority to glean an answer from.
No. 16 Civ. 3974, 2019 WL 4575145 at *8 (E.D.N.Y. Sept. 20, 2019) (emphasis added). This
uncertain language is reflected further in the other district court decisions cited by defendant. See
e.g. Belizaire v. RAV Investigative and Sec. Servs., Ltd., 61 F. Supp. 3d, 336, 360 n. 22 (S.D.N.Y.
2014) (Awarding FLSA damages for untimely wage payments but noting, “[t]he NYLL does not
appear to provide a similar remedy”) (emphasis added); Coley v. Vanguard, No. 12 Civ. 5565
(PKC)(RER), No. 12 Civ. 5565, 2018 WL 1513628, at *13 (E.D.N.Y. Mar. 29, 2018) (finding that
NYLL § 198 “seems” to not provide relief for late payment of wages”) (emphasis added).

        The cases cited by Defendants claiming there is no private right of action for failure to pay
timely wages under NYLL § 191 either predate Vega, or are clearly erroneous. In Hussain v.
Pakistan Int’l Airlines, the court equated a failure to pay timely wages with a recordkeeping
violation. No. 11 Civ. 932 (ERK)(VVP), 2012 WL 5289541, at *3 (E.D.N.Y. Oct. 23, 2012).
However, the court clearly ignored the legislative intent of NYLL § 191(1)(a) whereby hourly
manual workers must be paid within seven days of the end of their workweek. To not be paid
within seven days clearly results in harm to an hourly manual worker. Coincidentally, the NYLL
was amended on April 9, 2011 to provide a private right action for record keeping violations. See
NYLL § 195. Similarly, Gardner v. D&D Electrical Const. Comp., Inc. and Hunter v. Planned
Bldg. Servs., Inc. cite Hussain to find that late payments do not afford a private right of action. No.
160249/2018, 2019 N.Y. Slip Op. 32389(U) (N.Y. Sup. Ct. Aug. 7, 2019); No. 715053/0217, 2018
N.Y. Slip Op. 31541 (N.Y. Sup. Ct. 2018). The cases, which predate Vega, argue that untimely
wage payments do not constitute an underpayment of wages, and further compare the requirements
of NYLL § 191 to statutes requiring employers to provide lunch breaks and keep accurate internal
records. Id.
Case 1:20-cv-01127-RPK-RLM Document 16 Filed 04/29/20 Page 3 of 4 PageID #: 43
Fitapelli & Schaffer, LLP
April 29, 2020
Page 3 of 4

        Failure to provide lunch breaks or keep internal records are not issues that are directly
related to the payment of wages. On the other hand, NYLL § 191 lays out direct requirements to
pay timely wages, and the late payment of wages constitutes an underpayment under New York
law. Vega, 175 A.D. 3d at 1145 (“the moment that an employer fails to pay wages in compliance
with section 191(1)(a), the employer pays less than what is required”).

        Defendants further rely on the identical Suffolk County Court decisions of Kruty v. Max
Finkelstein, Inc. and Phillips v. Max Finkelstein, Inc., both of which cite Ikea U.S., Inc. v. Indus.
Bd. of Appeals to reason that since the New York commissioner of labor did not enforce NYLL §
198 remedies in Ikea, there must be no private right of action at all. No. 616616-2017 (Suffolk
Cnty. Ct. Dec. 12, 2019); 115 N.Y.S.3d 866 (Suffolk Cnty. Ct. Dec. 12, 2019) (citing 241 A.D.
454 (2nd Dept. 2014)). However, as explained by Vega, “[NYLL] § 198 explicitly provides that
individuals may bring suit against an employer for violations of the labor laws, even if the
Commissioner chooses not to.” Vega, 175 A.D. 3d at 1147 (citing AHA Sales, Inc. v. Creative Bath
Prods., Inc., 58 A.D.3d 6, 15 (2nd Dept. 2008)).

        In addition, Defendants’ argument that liquidated damages under NYLL § 198 are
unconstitutional is in error. It is well settled that since NYLL § 198 was amended on November
25, 2009, the liquidated damages provisions under this statute are identical to the FLSA. See Rana
v. Islam, 887 F. 3d 118, 123 (2nd Cir. 2018) (finding that “it is clear that the New York State
legislature rewrote its liquidated damages provision to cover the same ground as the FLSA” and
that “there are no meaningful differences” between the FLSA’s and NYLL’s liquidated damages
provisions). 1 It is further settled that such liquidated damages are compensatory and not punitive.
See Hernan v. RSR Security Services, Ltd., 172 F. 3d 132, 142 (2nd Cir. 1999) (“liquidated damages
are not a penalty exacted by the law, but rather compensation to the employee occasioned by the
delay in receiving wages”) (citing Overnight Motor Transp. Co. v. Missel, 316 U.S. 572, 583
(1942). As such, Defendants’ references to cases which discuss punitive damage caps are not
applicable to this action.

        Defendants’ contention that Plaintiff did not sufficiently plead his claim that Defendants
failed to provide accurate wage statements as required by NYLL § 195(3) should also be
disregarded. As alleged by Plaintiff’s Complaint and illustrated by Plaintiff’s paystub attached as
Exhibit A to the Complaint, Defendants failed to correctly identify how many hours Plaintiff
worked per week. See ECF Doc No. 1, ¶¶ 34(b); 42; 47-9; see also Copper v. Cavalry Staffing,
LLC, 132 F. Supp. 3d 460, 468-469 (E.D.N.Y. 2015) (denying defendants’ motion to dismiss
NYLL § 195(3) claims because plaintiffs alleged their wage statements were inaccurate).

        We thank the Court for its time and consideration.




1
 The Second Circuit also differentiated between liquidated damages under the NYLL and punitive damages
awarded by the district court. See Rana, 887 F. 3d at 119, n. 1.
Case 1:20-cv-01127-RPK-RLM Document 16 Filed 04/29/20 Page 4 of 4 PageID #: 44
Fitapelli & Schaffer, LLP
April 29, 2020
Page 4 of 4

                                               Respectfully yours,




                                               Brian S. Schaffer




cc: Counsel of record (via ECF).
